Exhibit 10.2

 

AMENDMENT TO PURCHASE AGREEMENT

 

THIS AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”) is made as of
September 4, 2012, by and among 7900 HAMPTON BLVD, LLC, a Delaware limited
liability company (“Seller”), and DEDICATED (PARROTS LANDING) LP, a Florida
limited partnership (“Purchaser”).

 

W H E R E A S:

 

A.            Seller and Purchaser are the parties to that certain Purchase
Agreement (the “Agreement”) dated as of August 24, 2012 with respect to certain
real property located in the Broward County, Florida area, as more particularly
described in Article 1 to the Agreement.

 

B.            The parties desire to amend the Agreement in certain respects as
more particularly set forth below.

 

NOW, THEREFORE, in consideration of the execution and delivery of the Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby further agree as follows:

 

1.             The foregoing recitals are true and correct and are incorporated
herein in their entirety.

 

2.             This Amendment shall be deemed a part of, but shall take
precedence over and supersede any provisions to the contrary contained in the
Agreement.  All initial capitalized terms used in this Amendment shall have the
same meaning as set forth in the Agreement unless otherwise provided.

 

3.             Section 3.2 of the Agreement is hereby modified to provide that
the Inspection Period shall expire on September 12, 2012.

 

4.             Except as specifically modified hereby, all of the provisions of
the Agreement which are not in conflict with the terms of this Amendment are
hereby ratified and confirmed and shall remain unmodified and in full force and
effect.

 

5.             This Amendment may be executed in several counterparts each of
which shall constitute an original, but all of which together shall constitute
one instrument notwithstanding that all parties are not signatories to the same
counterparts.

 

6.             Delivery of this Amendment executed by a party by facsimile or
email (pdf) transmission shall constitute delivery of the original executed
Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

Seller:

 

 

 

 

 

7900 HAMPTON BLVD, LLC

 

a Delaware limited liability company

 

 

 

 

By:

Hampton Peak, LLC,

 

 

a Colorado limited liability company,

 

 

its Managing Member

 

 

 

 

 

By:

 

 

 

 

Luke C. Simpson, Manager

 

 

 

Purchaser:

 

 

 

DEDICATED (PARROTS LANDING) LP,

 

a Florida limited partnership

 

 

 

By:

Dedicated (Parrot Landing) GP Inc.,

 

 

a Canadian corporation,

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark Zolty, Vice President

 

2

--------------------------------------------------------------------------------